     Case: 1:19-cv-01120-SO Doc #: 14-7 Filed: 01/02/20 1 of 6. PageID #: 116



              NOTICE AUTHORIZED BY JUDGE SOLOMON OLIVER, JR.
                   OF THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO



    If you are currently employed by West Park HD, Inc. as a
       Delivery Driver OR were formerly employed by West
      Park HD at any time since May 17, 2016, as a Delivery
     Driver, please read this important notice regarding your
                right to join a lawsuit for overtime.

             A collective action lawsuit may affect your legal rights.
TO: All persons employed by West Park HD, Inc. as Delivery Drivers at any
    time between May 17, 2016 and the present.
RE: Alleged unpaid overtime under the Fair Labor Standards Act
    (“FLSA”).
                           1.   PURPOSE OF THIS NOTICE

This Notice informs you of a collective action lawsuit that has been filed against
West Park HD under the Fair Labor Standards Act (“Federal Wage Law”), alleging
that Delivery Drivers were improperly denied overtime. This Notice advises you of
how your rights may be affected by this lawsuit and tells you how you can include
or exclude yourself from the lawsuit.

                      2.   DESCRIPTION OF THE ACTION

On May 17, 2019, this collective action lawsuit was filed against West Park HD,
Inc. in the United States District Court for the Northern District of Ohio, Case No.
1:19-cv-01120. The action was filed on behalf of Plaintiff Scott Oberg and all
other similarly-situated individuals.

Plaintiff alleges that West Park HD violated Federal Wage Law by not paying
overtime for all hours worked over 40 during certain weeks. In particular, Oberg
     Case: 1:19-cv-01120-SO Doc #: 14-7 Filed: 01/02/20 2 of 6. PageID #: 117


contends that he and other Delivery Drivers often worked more than 40 hours a
week but were only paid a flat rate (such as a salary) or on a per-package basis and
were not paid overtime, to include during weeks in which they were not exempt
from overtime because they had operated a vehicle with a gross vehicle weight of
less than 10,000lbs.

Plaintiff alleges that he and all other similarly-situated individuals are entitled to
recover from West Park HD under the Federal Wage Law: (a) unpaid overtime
compensation; (b) liquidated (double) damages; (d) attorneys' fees; and (e) costs.

West Park HD disputes Plaintiff’s claims. West Park HD denies that any violation
of the FLSA that may have occurred was willful or reckless, or in bad faith.

The Court has not yet decided whether Plaintiff or Defendant is correct. By
permitting the issuance of this Notice, the Court is not suggesting that Plaintiffs
will win or lose the case.

            3. YOUR RIGHT TO PARTICIPATE IN THIS ACTION

Plaintiff seeks to sue not only for himself but also for all other persons with whom
he is similarly situated. Plaintiff alleges that those individuals are Delivery Drivers
who worked for West Park HD for any length of time between May 17, 2016 and
the present, to include current employees. If you fit this definition, you have the
right to participate in this action.




                                          2
       Case: 1:19-cv-01120-SO Doc #: 14-7 Filed: 01/02/20 3 of 6. PageID #: 118




                 4. HOW TO PARTICIPATE IN THIS ACTION

          THE COLLECTIVE ACTION - WHAT ARE MY CHOICES?
                                 By signing and sending in the “Consent to Join” form
                                 included with this Notice, you will “opt-in.”

                                 If you want to participate, you MUST complete and
                                 return the “Consent to Join” form included with
                                 this Notice no later than ______ [a date 90 days from
                                 the notice]
IF YOU WANT TO JOIN THE
   COLLECTIVE ACTION    You can return the “Consent to Join” form by:
                          • Mailing it to Plaintiffs’ counsel in the self-
                             addressed and postage-prepaid envelope
                             included with this Notice

                                    • Faxing the “Consent to Join” form to
                                      Plaintiffs’ counsel at 216-291-5744

                                    • Scanning the "Consent to Join" form to
                                      Plaintiffs’ counsel at
                                      chris.wido@spitzlawfirm.com

                                 By doing so, you will “opt-in” and become a member
                                 of the Collective Action lawsuit.

                                 If you participate, you may be entitled to share in
                                 monetary amounts that might be recovered from a trial
                                 or settlement in this lawsuit. You give up the right to
                                 sue West Park HD on your own for the same claims in
                                 this lawsuit.




                                          3
    Case: 1:19-cv-01120-SO Doc #: 14-7 Filed: 01/02/20 4 of 6. PageID #: 119




                              If you do not want to participate, you do not need to
                              do anything. You will not be part of the collective
IF YOU DO NOT WANT TO         action unless you “opt-in”
         JOIN
                              You will not be bound by or participate in any
                              judgments or settlement in this case.


   IF YOU LOSE OR MISPLACE THE ENCLOSED FORM OR IF YOU
  HAVE ANY QUESTIONS ABOUT FILLING OUT OR RETURNING THE
   CONSENT FORM, YOU MAY CONTACT PLAINTIFF’S ATTORNEY
           LISTED IN PARAGRAPH 8 OF THIS NOTICE.

                    5. NO RETALIATION PERMITTED


 THE LAW PROHIBITS WEST PARK HD OR. ANY OF ITS AGENTS OR
 EMPLOYEES FROM HARASSING YOU OR RETALIATING AGAINST YOU
 IN ANY WAY FOR TAKING PART IN THIS LAWSUIT. YOU CANNOT BE
 FIRED, DEMOTED, HAVE YOUR HOURS CUT, OR BE GIVEN
 UNFAVORABLE WORK ASSIGNMENTS JUST BECAUSE YOU HAVE
 JOINED THIS CASE. NOR MAY WEST PARK HD THREATEN YOU OR
 IMPLY THAT ANY OF THESE ACTIONS WILL OCCUR IF YOU JOIN
 THIS CASE. WEST PARK HD HAS COMMITTED TO NOT RETALIATE
 AGAINST EMPLOYEES WHO JOIN THIS LAWSUIT. IF YOU FEEL YOU
 ARE BEING RETALIATED AGAINST, YOU MAY REPORT IT TO WEST
 PARK   HD’S     MANAGEMENT          OR     CONTACT       THE     ATTORNEYS
 IDENTIFIED IN PARAGRAPH 8 BELOW.




                                       4
     Case: 1:19-cv-01120-SO Doc #: 14-7 Filed: 01/02/20 5 of 6. PageID #: 120




                     6. EFFECT OF JOINING THIS ACTION

If you join this lawsuit, you will be bound by any judgment that is rendered,
whether favorable or unfavorable. You will also be bound by, and share in, any
settlement that may be reached on behalf of the class.

By joining this action, you designate Plaintiff Scott Oberg as your agent to make
decisions on your behalf concerning the litigation, the method and manner of
conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
concerning fees and costs, the entering into a settlement agreement with West Park
HD, and all other matters pertaining to this action.


Plaintiff has entered into a contingency fee agreement with Plaintiff’s attorney,
which means that if there is no recovery, there will be no attorneys' fees or costs
chargeable to you. Any settlement of this lawsuit must be approved by the Court.
If there is a recovery, the contingency fee percentage payable to Plaintiffs’ counsel
may be taken out of the total recovery. Costs expended by Plaintiffs’ counsel on
your behalf will be deducted from the total recovery. If an award of reasonable
attorneys' fees and costs is paid by Defendants, such award will offset the
amount owed to Plaintiffs’ counsel under the contingency fee dollar-for-
dollar. If the Plaintiff is unsuccessful, you will not owe any attorneys’ fees or cost
to Plaintiff’s attorney.

         7. NO LEGAL EFFECT OF NOT JOINING THIS ACTION

If you choose not to join this action, you will not be bound by any judgment or
settlement, whether favorable or unfavorable, nor will you share in the recovery, if
any. You will be free to file your own lawsuit. However, the pendency of this
action will not stop the running of the statute of limitations as to any claims you
                                          5
    Case: 1:19-cv-01120-SO Doc #: 14-7 Filed: 01/02/20 6 of 6. PageID #: 121


may have until you file your own lawsuit. The statute of limitations for Fair Labor
Standards Act claims is generally two years from the date of the violation,
although it can be extended to three years under some circumstances.
            8. YOUR LEGAL REPRESENTATION IF YOU JOIN

                                 Chris P. Wido, Esq.
                          THE SPITZ LAW FIRM, LLC
                          25200 Chagrin Blvd., Suite 200
                              Beachwood, OH 44122
                                Phone: 216.291.4744
                                Fax: 216.291.5744
                           chris.wido@spitzlawfirm.com

                   WEST PARK HD IS REPRESENTED BY:

                               David L. Smith, Esq.
                                 P.O Box 20407
                               Canton, Ohio, 44701
                               Phone: 330.312.0708
                               Fax: 330.754.2107
                         attorneydavidlsmith@gmail.com

                         9. FURTHER INFORMATION


Further information about this Notice or the action may be obtained from
Plaintiffs’ counsel, OR Defendants’ counsel, using the contact information listed
above. Any call to Plaintiffs’ counsel is free and confidential. Any call to
Defendants’ counsel is free, but not confidential.

THIS NOTICE HAS BEEN AUTHORIZED BY THE HONORABLE JUDGE
SOLOMON OLIVER JR. OF THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO. THE COURT HAS TAKEN
NO POSITION IN THIS CASE REGARDING THE MERITS OF
PLAINTIFFS’ CLAIMS OR OF DEFENDANTS’ DEFENSES.



                                          6
